Citation Nr: 0117462	
Decision Date: 06/29/01    Archive Date: 07/03/01	

DOCKET NO.  99-19 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to August 
1945 and from May 1948 to October 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 
20 percent rating, effective from October 17, 1996.  In a 
June 1999 VA Form 9, the veteran indicated that he was 
satisfied with the rating and asked that his appeal be 
canceled.  Subsequently, in a VA Form 21-4138, dated in 
September 1999, the veteran requested that his appeal be 
reinstated and indicated that he was not satisfied with his 
rating.

Initially, the veteran had indicated that he wanted a Travel 
Board hearing at the RO.  The Board notes that a February 
2001 Travel Board hearing scheduled at the RO was canceled 
after receiving a September 2000 submission from the veteran 
canceling all requests for a personal appearance.  The Board 
construes this statement as a withdrawal for a request for 
any type of hearing.  38 C.F.R. § 20.704(e)(2000).

A review of the claims file indicates that the veteran filed 
a claim for nonservice-connected pension in January 1998.  
This issue has not been adjudicated by the RO, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim for a higher 
initial evaluation.

2.  The veteran's degenerative disc disease of the 
lumbosacral spine has not been shown to be productive of 
severe limitation of motion.

3.  The veteran's degenerative disc disease of the 
lumbosacral spine is productive of no more than moderate 
intervertebral disc syndrome and has not been characterized 
as severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or 
abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative arthritis of the lumbar spine has not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 C.F.R. §§ 4.40, 4.54, 471a, Diagnostic Codes 5003, 
5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by the VCAA.  The Board does not know of any 
additional relevant evidence, which is available.  The Board 
also finds that requirements regarding notice, which must be 
provided to the veteran pursuant to the VCAA, have been 
satisfied by the June 1999 statement of the case and August 
2000 supplemental statement of the case provided to the 
veteran by the RO.  The October 1996 X-rays and March 1998 VA 
examination report, which evaluated the status of the 
veteran's disability, are adequate for rating purposes and a 
remand is not warranted.

In a September 1998 rating decision, the subject of this 
appeal, the veteran was granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 
20 percent rating effective from October 1996.  This 
disability rating has remained unchanged.

The veteran essentially contends that the initial rating for 
his low back disability does not accurately reflect the 
severity of his disability.  The veteran is appealing the 
original assignment of the disability rating following an 
award of service connection and an appeal from the initial 
assignment of the disability rating requires consideration of 
the entire time period involved and contemplates staged 
ratings, where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability that is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson, supra.

When evaluating musculoskeletal disability, VA may, in 
addition to applying the schedular criteria, consider 
granting the higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, as those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Available service records show that the veteran stepped on a 
landmine while serving in North Africa in May of 1943.  He 
was treated for a penetrating wound to the right knee with 
removal of a foreign body.  The veteran indicated that he had 
picked shrapnel out of the wound before reporting for 
treatment.  The veteran's August 1945 separation examination 
indicated that his right leg had been treated in 
North Africa, in May 1943.  It also noted a barely 
perceptible scar on the lateral right knee but found no 
abnormality.

In a September 1976 statement, R. J. A., M.D., noted that 
residuals of the shell fragment wound to his right knee and a 
bullet wound to his left thigh caused pain on standing or 
walking any length of time with increasing severity of pain 
in the left lumbar sacral area.  

At an October 1976 VA examination, lumbar spine X-rays showed 
the vertebral body heights were intact.  There was no 
spondylosis or spondylolisthesis noted.  The impression was 
normal lumbosacral spine.

At an April 1979 VA examination, the veteran complained of 
multiple musculoskeletal disorders indicating that he hurt 
his back about a year and a half ago when bending over at 
work.  He reported that he had continued low back pain which 
occasionally went down the back of his leg.  On examination, 
the veteran could be forced to a full range of motion of the 
lumbar spine but with complaints of pain on all maneuvers.  
There was some spasm of the lumbar muscles and loss of the 
lumbar curve.  Knee kicks and ankle jerks were normal and 
equally active bilaterally.  An x-ray showed that the lumbar 
spine was in alignment with maintenance of the normal 
lordotic curve.  The bones were well mineralized and the 
intervertebral disc spaces were well maintained.  The 
diagnosis was chronic, recurrent lumbosacral strain, 
moderately severe.

VA outpatient treatment records from April 1996 to September 
1997 showed treatment for low back and hip pain with some 
radiation into the thigh, especially with weight bearing.  
The October 1996 assessment was rule out lumbar 
radiculopathy.  Lumbar spine X-rays showed normal lumbar 
curvature, with marked narrowing of the interspace at L5-S1.  
Osteophytes were present on the lumbar vertebral bodies, 
lower portion.  The impression was osteoarthritic changes, 
lumbar spine, with marked narrowing interspace, L5-S1.  A 
computerized tomography (CT) scan of the lumbar spine showed 
degenerative disc disease at multiple levels.  There was 
gaseous disc degeneration at L5-S1.  There was no evidence of 
disc herniation or spinal canal impingement or neural 
foramina encroachment.  There was minimal facet degenerative 
change at multiple levels but no accurate fracture was 
identified.  The soft tissue structures were unremarkable.

At a March 1998 VA examination, the veteran reported a 
history of scars affecting the right knee and left thigh of 
the right leg secondary to shrapnel wound from a landmine 
explosion in May 1943 while serving in Africa.  He stated 
that, at that time, they removed the shrapnel but it left 
scars and that he has had chronic pain in his left leg and 
right knee since then, which appears to get worse with cold 
weather when it will stiffen up.  The veteran also reported 
that when he was hit by the landmine and sustained the 
shrapnel wound he was thrown and hit his back on the fender 
of a truck.  He indicated that he has constant sharp pain in 
his lower back, describing the pain as an 8 on a scale of 
1 to 10 with 10 being the worst.  The veteran related that 
his pain was so bad he had trouble getting out of a chair and 
he could not travel because he could not sit in a car for 
longer than one hour and that he used a cane to get around.  
On examination, range of motion of the lumbosacral spine was: 
forward flexion to 65 degrees, backward extension to 
10 degrees, right and left lateral to 20 degrees, and right 
and left rotation to 30 degrees, all with pain.  The cervical 
spine had full range of motion with pain.  There were no 
postural abnormalities noted and the musculature of the back 
was within normal limits.  Reflexes of upper and lower 
extremities were plus two.  Straight leg raising was 
negative.  The veteran did complain of pain with right leg 
and left leg raising and in his lower back.  There was +5/5 
strength in left lower extremity.  The veteran walked with a 
limp and used a cane.  The diagnosis was degenerative joint 
disease of the lumbar spine.  The examiner opined that it was 
as likely as unlikely that the veteran's degenerative joint 
disease of the lumbosacral spine was related to his service-
connected injury.

VA outpatient treatment records from November 1997 to May 
1999 showed complaints of left hip stiffness and low back 
pain and pain in the left thigh at the site of an old war 
wound.  A May 1998 record shows no edema but indicates that 
there was tenderness of the paraspinous muscles.  The 
assessment was medically stable and back pain.  A May 1999 
record notes progressive disability related to pain in his 
left thigh and right knee.  The veteran reported that he 
could no longer mow his grass because of pain and stiffness 
and that he could climb the three steps at his house but no 
more.  He related having to stop to rest twice walking from 
the elevator to the clinic and complained of thigh pain.  On 
examination, no edema was noted and pedal pulses were not 
palpable but appreciated.  There was stiffness of range of 
motion in the left hip in all directions causing pain in the 
thigh and greater trochanter area.  The range of motion of 
the right hip was within normal limits but there were 
complaints of pain superior to the knee with flexion.  The 
assessment included soft tissue pain secondary to shrapnel 
injury with progressive disability in walking and climbing.

According to 38 C.F.R. Part 4, Code 5003 (2000), degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.

In this case, the Board has considered evaluating the 
veteran's low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (2000).  The RO has 
assigned it a 20 percent evaluation under Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome.  
Under that code, a 20 percent evaluation requires moderate 
symptoms with recurring attacks, and a 40 percent evaluation 
is provided for severe disability manifested by recurring 
attacks with intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under Diagnostic Code 5292, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine, while a 40 percent evaluation is warranted for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
disability evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Applying the above criteria to the evidence in this case, the 
Board concludes that the veteran's current 20 percent 
evaluation fully contemplates the level of disability due to 
his service-connected low back disability from the effective 
date of service connection to the present.  The Board finds 
that the veteran's overall limitation in range of motion has 
been no more than moderate under Diagnostic Code 5292.  In 
March 1998, the veteran exhibited forward flexion of 
65 degrees, backward extension of 10 degrees, lateroflexion 
of 20 degrees to the right and to the left and rotation to 
the right and to the left to 30 degrees, all with pain.  
These findings indicate that significant range of motion 
remains, constituting no more than moderate limitation of 
motion and, as such, the limitation of motion could not be 
characterized as severe.  The findings clearly show that the 
veteran's overall limitation in range of motion has been no 
more than moderate for the entire period from the date of 
service connection to the present.

The Board also finds that an evaluation in excess of 
20 percent is not warranted under either Diagnostic Code 5293 
or 5295.  In this respect, there is no evidence of any fixed 
deformity of the spine or spasm of the paraspinal muscles; 
however, tenderness of the paraspinal muscles was noted.  
Likewise, although the veteran uses a cane to walk, none of 
medical reports disclose evidence of marked limitation of 
forward bending or abnormal mobility on forced motion.  In 
short, the preponderance of the evidence is against an 
evaluation in excess of 20 percent under either Diagnostic 
Code 5293 or 5295 for the veteran's low back disability.

With respect to the veteran's entitlement to a higher 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to pain.  
DeLuca, 8 Vet. App. at 204-05.  Initially, the Board notes 
that the veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  
Although the VA examination report shows objective pain on 
motion in the lumbar spine, there is no evidence of loss of 
muscle strength or atrophy.  There is no medical evidence to 
show that pain, flareups of pain, or any other symptom 
further limits such motion so as to support a rating in 
excess of 20 percent under the applicable rating criteria.  
That is, although the veteran subjectively complained of 
weakness, stiffness, fatigability, lack of endurance and 
pain, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.'  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The pathology and 
objective observation of the claimant's behavior do not 
satisfy the requirements for a higher evaluation, 
particularly in light of the 10 percent evaluation for the 
residuals of his left thigh wound, applying 38 C.F.R. §§ 4.40 
and 4.45.  Since there is no evidence of limitation of 
motion, or any other functional loss, due to pain not already 
contemplated by the current rating under either Diagnostic 
Code 5292 or 5293, the Board concludes that there is no 
medical or factual basis upon which to conclude that there is 
a functional loss due to pain to warrant a rating in excess 
of 20 percent at this time.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.  Under these circumstances, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's low back disability.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295.  There is no evidence 
that the veteran's low back disability has been more severe 
any time during the period of this initial evaluation.  
Fenderson, supra. 

As the applicable rating criteria under Diagnostic Codes 5292 
and 5295 include limitation of motion, separate ratings are 
not warranted.  38 C.F.R.§ 4.14 (1999); Esteban v. Brown, 6 
Vet App 259 (1994).

The Board has considered whether the veteran's claim warrants 
referral for an extraschedular consideration, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impracticable the application of the 
regular rating schedule standards proposed."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no showing by the veteran that his disorder has 
resulted in marked interference with employment, not already 
accounted for in the rating or necessitating frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedular standards.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); and Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 94 
(1990).



ORDER

An initial rating in excess of 20 percent for degenerative 
arthritis of the lumbar spine is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

